Citation Nr: 1708528	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension. 

2. Whether new and material evidence has been presented to reopen the claim of entitlement to service connection to prostate cancer.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for prostate cancer.

5. Entitlement to service connection for a heart condition. 

6. Entitlement to service connection for erectile dysfunction.

7. Entitlement to service connection for urinary incontinence.

8. Entitlement to an increased rating for service-connected left eye pterygium.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2011 and October 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2012 regarding the claim for an increased rating for left eye pterygium.  A transcript of that hearing is associated with the claims file and has been reviewed.

In a decision dated in November 2014, the Board denied the appeal for entitlement to an increased rating for left eye pterygium.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2015 JMR to the Court, the parties requested that the November 2014 Board decision be vacated and remanded; a Court order subsequently granted the JMR.  In November 2015, the Board remanded this issue for development consistent with the September 2015 JMR.  It has returned for adjudication.

The issues of entitlement to service connection for hypertension, erectile dysfunction, and urinary incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2009 rating decision denied entitlement to service connection for hypertension and prostate cancer; the Veteran did not appeal.

2. Evidence added to the record since the September 2009 rating decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for entitlement to service connection for hypertension.

3. Evidence added to the record since the September 2009 rating decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for entitlement to service connection for prostate cancer.

4. The preponderance of the evidence is against a finding that the Veteran served within the Republic of Vietnam during the Vietnam Era or that he was otherwise exposed to herbicide agents in service.

5. Prostate cancer did not manifest during service, and is not shown to be causally or etiologically related to any event, injury, or disease of service origin.

6. A heart condition, diagnosed as coronary artery disease, did not manifest during service, and is not shown to be causally or etiologically related to any event, injury, or disease of service origin, to include a service-connected condition.  

7. Residuals of the surgical removal of the Veteran's left eye pterygium include scar tissue that causes a "pulling sensation", but the service-connected condition is not shown to cause visual impairment, conjunctivitis, or any other eye-related disability. 


CONCLUSIONS OF LAW

1. The September 2009 rating decision is final.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. New and material evidence having been received, the claim for entitlement to service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for a heart condition, to include coronary artery disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6. The criteria for a 10 percent rating for left eye pterygium, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6034-7804 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See April 2011 VCAA correspondence, June 2011 VCAA correspondence, June 2016 VCAA correspondence, November 2012 Travel Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The increased rating claim was previously remanded to the RO in November 2015 for additional evidentiary development.  This development included scheduling an additional VA examination to assess the current nature and severity of the Veteran's service-connected eye disability.    

Pursuant to the Board's November 2015 remand, the Veteran was provided a VA examination to assess his left eye disability in February 2016.  Opinions were obtained.  The examination and opinions are adequate to adjudicate the increased rating claim.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was not provided with VA examinations addressing his claims for service connection for prostate cancer or a heart condition.  However, this deficit does not render the existing record unusable for purposes of adjudicating the claims on the merits. 

McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), sets out that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  

As will be further discussed below, the competent evidence does not establish an in-service event, injury, or disease relating his prostate cancer or coronary disease to his period of active service.  The second and third elements of the McLendon test have not been met.   Therefore, the absence of a medical examination addressing these claims does not constitute a breach of VA's duty to assist. 

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. New and Material Evidence Claims

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

A. Hypertension

A September 2009 rating decision denied service connection for hypertension.  The RO indicated hypertension is not a presumptive condition of Agent Orange exposure.  Additionally, there was no evidence of treatment for or a diagnosis of hypertension during active service or within a year of discharge.  While the Veteran's post-service treatment records show current treatment for hypertension, there was no evidence of a nexus to service.   

The Veteran was notified of this decision, but did not appeal.  Accordingly, the September 2009 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

Evidence received since the September 2009 rating decision includes the Veteran's April 2016 claim, in which he stated that his hypertension is related to medication for treatment of his service-connected disabilities.  This statement is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This evidence is new since the prior final denial.  Moreover, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  With evidence of a relationship between his hypertension and medication prescribed for a service-connected disability, secondary service connection would be warranted.  Therefore, the claim is reopened.

B. Prostate Cancer

A September 2009 rating decision denied service connection for prostate cancer.  The RO indicated that the National Personnel Records Center (NPRC) determined there was no evidence in the Veteran's claims file to substantiate any service in the Republic of Vietnam and there was no evidence of other exposure to herbicide agents to warrant service connection on a presumptive basis.  Additionally, the Veteran's service treatment records were absent of complaints of or treatment for prostate cancer while on active duty.  Although there was evidence of a current diagnosis of prostate cancer, there was no evidence of a nexus to service.  Accordingly, service connection on a direct basis was also denied.

Evidence received since the September 2009 rating decision includes the Veteran's April 2016 statement that while stationed on the USS Iwo Jima aircraft carrier, he had to wash off aircrafts flying in and out of Vietnam.  In December 2016, the Veteran submitted a statement indicating that the aircrafts he was washing could have had chemicals on them from Vietnam.  This evidence is presumed credible.  Accordingly, this evidence is both new and material, as it suggests that the Veteran was exposed to herbicides while serving offshore of Vietnam.  As prostate cancer is one of the presumptive conditions, such exposure would warrant service connection.  The claim is reopened.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as malignant tumors and organic heart disease, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regulations further provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

These diseases include coronary artery disease and prostate cancer.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for numerous specified diseases.  See Notice, 77 Fed. Reg. 47924-47928 (Aug. 10, 2012).

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

The Veteran states that his exposure to herbicides, to include Agent Orange, is not based on actually setting foot in Vietnam or being in the "brown" waters.  Of Vietnam  See Dec. 2016 Statement in Support of Claim.  Instead, he believes he was exposed to the Agent Orange based on his service on the aircraft carrier USS Iwo Jima.  He stated that one of his jobs was to clean the helicopters when they came back to the ship.  The Veteran argued that the helicopters could have had chemicals on them when they returned to his ship.   

Despite the Veteran's belief, there is no probative evidence that he was exposed to herbicides, including Agent Orange.  A May 2009 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) notified the Veteran that the JSRRC "cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  

Recognition is given to the fact that the USS Iwo Jima was in the official waters of the Republic of Vietnam on several occasions from May 1965 to August 1972.  The Board is also aware the Court has held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  Such triggered a Remand by the Court to allow VA to reevaluate its definition of inland waterways.  The Court also pointed out that although the herbicide agent exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.

In response to the Gray decision, VA revised its adjudication procedures manual, to include a revised definition for inland waterways and offshore waters.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.  

A listing of ships associated with service in Vietnam and exposure to herbicide agents was recently updated and, while not complete, it does provides some information in determining which vessels may be subject to the presumption.  VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.

The Veteran served aboard the USS Iwo Jima and while the ship is shown to have been in the "blue" waters of Vietnam, it is listed among the vessels presumed to have had herbicide exposure due to its presence in the "brown" waters beginning in May 1965.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated June 15, 2016.  The Veteran's personnel records show that he was on the USS Iwo Jima from April 1963 to February 1964, prior to any potential herbicide exposure.

The Veteran submitted a web article concerning USS Iwo Jima deployments.  The article indicates that the ship was deployed to the West Pacific in support of Vietnam efforts.  However, it does not reflect that the ship docked in Vietnam or had any inland waterway service.  The Veteran also denies ever going on shore in Vietnam.  Accordingly, the presumption of exposure under these circumstances does not apply.

Accordingly, the Board finds no competent evidence to support the Veteran's claims of entitlement to service connection for prostate cancer or a heart condition based on presumptive exposure to herbicides.  

Notwithstanding the foregoing, the Veteran is not precluded from seeking service connection on a separate theory of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A. Prostate Cancer

The Veteran's service treatment records are absent of complaints or treatment for prostate cancer.  Service treatment records dated in September 1963 indicate that he sought treatment for sharp pain around anus.  However, on examination, the Veteran's prostate was not enlarged and the impression was an external hemorrhoid.  The Veteran's May 1965 separation examination even indicates that his anus and rectum (including prostate) were normal.  There is also no evidence of treatment for prostate cancer until 2009, approximately 44 years after the Veteran separated from service.  There is no argument to the contrary.  Rather, as indicated, the Veteran's claim rests on his assertion that he was exposed to herbicide agents during his active duty service.  

Thus, regarding the presumptions based on prostate cancer as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service.  See 38 C.F.R. §§ 3.303(b), 3.309.

Based upon the evidence of record, the Board finds that prostate cancer was not manifest during active service and that the preponderance of the evidence fails to establish that prostate cancer is etiologically related to service.

B. Heart Condition

The Veteran's post service treatment records indicate that he has a current diagnosis of coronary artery disease.   

Regarding the presumptions based on heart disease as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service.  See 38 C.F.R. §§ 3.303(b), 3.309.

The Veteran's service treatment records are absent of complaints or treatment for heart disease.  The Veteran's May 1965 separation examination indicates that his heart was normal.  There is no evidence of treatment for heart disease until 2005, approximately 38 years after the Veteran separated from service.  There is also no medical evidence of record suggesting a nexus between the Veteran's military service and the development of heart disease.     

The Veteran attributes his heart condition to his hypertension.  He is not presently service connected for hypertension.  Such does not govern the outcome of the appeal.  More importantly, even if he were service connected for hypertension, there is no medical evidence suggesting a link between the Veteran's heart disease and hypertension or a service-connected condition. 

Based upon the evidence of record, the Board finds that a heart condition was not manifest during active service and that the preponderance of the evidence fails to establish that coronary artery disease is etiologically related to service or a service-connected disability.  

C. Other Considerations

Consideration has been given to the Veteran's personal assertion that his prostate cancer and coronary artery disease are related to service or a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.

IV. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's left eye disability is rated noncompensable under Diagnostic Code 6034 for pterygium.  Pterygium is evaluated based on visual impairment, disfigurement (Code 7800), conjunctivitis (Code 6018), etc., depending on the particular findings.  38 C.F.R. § 4.79, Code 6034.  The threshold matter that must be addressed is what pathology, manifestations, and impairment may be considered in rating the Veteran's service-connected disability and what pathology/manifestations are attributable solely to co-existing, non-service connected eye disability entities. 

The Veteran was afforded a VA eye examination in April 2011.  At this time, he reported redness and pain in his left eye.  He was using artificial tears as needed to treat his eye.  The examiner did a physical examination of the Veteran, noting no funduscopic exam findings.  The Veteran's corrected visual acuity was 20/20 distance and 20/30 near.  

The Veteran underwent an additional VA examination in October 2011.  At this time, the Veteran noted that since service, his left eye was primarily treated with artificial tears and Naphcon A.  He had 2 surgeries in the 1970's, including a surgical removal of the pterygium.  Although there has not been regrowth of the pterygium, the Veteran stated that he has itching, tingling, and a "pulling" sensation since that time and occasional blurring of vision.  The Veteran's corrected vision in his left eye was 20/40 or better for both distance and near.  The Veteran did not exhibit anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  No astigmatism or diplopia was noted.  He had a few punctate epithelial right and left cornea erosions and nuclear sclerotic cataract on his left and right lenses.  His fundus was described as normal bilaterally and there was no visual field or acuity defect noted.  Conjunctivitis was checked off under Section IV, Eye Conditions, of the DBQ.  Under the related subsection (IV.5.b,), the examiner indicated that that the conjunctivitis in both eyes was attributed to pinguecula.  

The examiner stated that the Veteran's pinguecula was "related to chronic sun exposure and is from elastic degeneration of the conjunctiva."  The examiner also opined that the Veteran's pterygium of the left eye "continues to remain far from the visual axis and should be observed for signs of growth."  The examiner noted the Veteran's nuclear sclerotic cataracts of both eyes are age related and "not visually significant at this point in time."  Also, the Veteran was diagnosed with dry eye syndrome in both eyes and presbyopia.  The examiner indicated the presbyopia is age related and corrected with glasses.  The examiner opined that the Veteran's pterygium would not impact his ability to work.

The Veteran submitted a VA eye clinic note from November 2012.  The Veteran's corrected visual acuity was noted to be 20/20 in both eyes.  The results of a slit lamp examination note conjunctiva "tr inj."  The Board reads this to indicate that some inflammation of the conjunctiva was noted.  The examiner also indicated the Veteran's corneas were both clear and observed "active limbal vessels nasally [at] site of recurrent pterygium, mild conj scarring nasally."  The assessment was history of pterygium left eye, status-post resection with minor surface irritation and rosacea with meibomian gland dysfunction.

During the hearing in November 2012, the Veteran's representative indicated that the Veteran did not believe his pterygium caused any disfigurement.  He similarly acknowledged that his corrected visual impairment would not entitle him to a compensable rating.  Rather, the Veteran's argued that his left eye disability should be rated based on the constant redness and mucus secretion in the eye.  He indicated this also results in itching and burning of the eye. 

A letter from the Veteran's spouse dated in October 2015 indicates that the Veteran has had redness, pain, tugging, and mucus in his left eye since she met him in 1973.  Further, she noted that the Veteran's symptoms are not related to his vision.  

During a VA examination in February 2016, the Veteran reported redness, itching, and irritation in both eyes since service.  The Veteran's left eye corrected visual acuity was noted to be 20/40 or better for both distance and near.  The examiner indicated that the Veteran's pupils were round and reactive to light and there was no evidence of anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  There was no corneal irregularity resulting in astigmatism or any diplopia.  Slit lamp and external eye examination revealed meibomian gland dysfunction in both eyes and nasal scarring at the prior pterygium site in the left eye.  The Veteran's left eye cornea, anterior chamber, and iris were normal.  His lens had 2+ nuclear sclerosis.  There was no visual field defect. 

In addition to the previous pterygium, the examiner indicated that the Veteran has a lacrimal gland and lid disorder, a corneal condition, and cataract and other lens condition.  The examiner stated that there is evidence of some scarring of the nasal conjunctiva which is typical after a pterygium removal.  He added that there was no evidence of regrowth of the pterygium and that the scar tissue is as likely as not causing the pulling sensation described by the Veteran.  However, the Veteran's complaints of itching, tingling, irritation, burning, and occasional blurring are not related to the pterygium, as it was removed.  Those symptoms were most likely related the meibomian gland dysfunction and blepharitis condition of the eyelid.  The examiner went on to note that the Veteran endorsed those symptoms in both eyes, and that he never had a pterygium in the right eye.  He added that there was no evidence of conjunctivitis.  The examiner related the Veteran's meibomian gland dysfunction and blepharitis condition to a plugging of the oil glands of the eyelashes.  The examiner also noted that nuclear sclerotic cataracts of both eyes were age related and not visually significant.   

The most recent VA examiner specifically indicated that the Veteran's pterygium did not cause any loss of vision.  There was also no visual field impairment.  Facial disfigurement due to the pterygium excisions was likewise not shown on any examination (Diagnostic Code 7800).  The Veteran has not argued to the contrary in any instance.  

The February 2016 examiner also denied the presence of any conjunctivitis.  As chronic conjunctivitis has not been diagnosed, a compensable rating for active or inactive conjunctivitis likewise is not warranted (Diagnostic Code 6018).

However, as argued by the Veteran the post-operative left eye causes a pulling sensation, which he likens to a tender scar.  Pterygium may be evaluated based on the particular findings.  Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted under Diagnostic Code 7804 for the Veteran's post-operative left eye pterygium on the basis of the residual "pulling sensation."  However, a rating in excess of 10 percent is not warranted at any time during the appeal period.  There is no evidence that the Veteran has more than one painful scar from his pterygium removal.





The Board has considered the Veteran's statements in connection with his claim for a higher rating.  While the Veteran is competent to report his symptoms, he is not shown to have the medical expertise required for a determination in this case.  More specifically, although he is competent to report that he experiences a mucus secretion or burning and itchy eyes, there is no indication that the Veteran is competent to diagnose an eye condition or etiologically link his symptoms to his service-connected pterygium.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating ocular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The opinion of the February 2016 VA examiner, alternatively, was provided by a qualified medical examiner uninterested in the outcome of the Veteran's claim, and is not contradicted by any other medical or lay evidence of record.  In this case, the Board has accorded more probative value to the competent medical evidence supported by clinical results.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges that the October 2011 examination made reference to conjunctivitis.  However, in its JMR, the Parties determined that that opinion was inadequate because it did not provide a clear diagnosis regarding conjunctivitis as the examiner had identified conjunctivitis and "other conjunctival conditions" such as pinguecula.  The 2016 examiner clarified this by clearly noting that the Veteran did not have conjunctivitis.  

The Board has also considered whether a staged rating is appropriate.  However, the Board concludes that there is no evidence of variation in the Veteran's left eye pterygium during the appeal period and staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left eye pterygium are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address visual and physical symptoms of eye disabilities.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

The application to reopen the claim of entitlement to service connection for hypertension is granted.

The application to reopen the claim of entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for a heart condition is denied.

A 10 percent rating, but no higher, is warranted for the Veteran's service-connected left eye pterygium.


REMAND

Unfortunately, additional development is required before the remaining claims can be decided.  VA opinions regarding the Veteran's claims for entitlement to service connection for hypertension, erectile dysfunction, and urinary incontinence were obtained in July and September 2016.  The opining medical professional failed to provide an adequate rationale to accompany her opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  While the examiner listed risk factors for each condition, it is not clear if these risk factors are applicable to the Veteran.  In one instance, the examiner noted that hypertension can be caused or aggravated by smoking and the Veteran's treatment records indicate that he has never smoked.  

Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an addendum opinion should be obtained regarding the etiology of the Veteran's hypertension, erectile dysfunction, and urinary incontinence that accurately considers all the evidence of record and adequately supports any conclusions drawn with a rationale that is specific to the Veteran.

While on remand all outstanding treatment medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2. Return the claims file to the medical professional who provided the July and September 2016 opinions regarding the Veteran's hypertension, erectile dysfunction, and urinary incontinence, if available.  If the medical professional is not available, another appropriate medical professional should provide the requested opinions.  The examiner should review the claims file, including the relevant medical records and the Veteran's statements, and indicate that such a review was completed in the examination report.  If the examiner determines that an additional examination is necessary, one should be arranged.  All necessary tests must be conducted.  The examiner is asked to answer the following:

(a) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury?

(b) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused by OR aggravated by a service-connected condition, to include any medications prescribed in connection with a service-connected condition? 

(c) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction had its onset during active service or is related to any in-service disease, event, or injury?

(d) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction was caused by OR aggravated by a service-connected condition, to include any medications prescribed in connection with a service-connected condition? 

(e) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's urinary incontinence had its onset during active service or is related to any in-service disease, event, or injury?

(f) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's urinary incontinence was caused by OR aggravated by a service-connected condition, to include any medications prescribed in connection with a service-connected condition? 

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, the RO/AMC should readjudicate the Veteran's claims to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


